         Case 8-20-70195-reg          Doc 9-1       Filed 01/30/20      Entered 01/30/20 10:19:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

In re:


Bertha E Gutierrez,                                                   Case No. 8-20-70195-reg

                                                                      Chapter 7

                                                                      HON. Robert E. Grossman
                  Debtor(s).
------------------------------------------------------------------x

                                           NOTICE OF MOTION

          PLEASE TAKE NOTICE, that upon the annexed application of attorneys for

DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR MERRILL

LYNCH MORTGAGE INVESTORS TRUST, MORTGAGE LOAN ASSET-BACKED

CERTIFICATES, SERIES 2007-MLN1 (hereinafter “Movant”), the undersigned respectfully

moves this Court for an order, pursuant to 11 U.S.C. § 362(d)(1) and (d)(2) terminating the

automatic stay herein as to the lien interest of Movant in real property of the debtor commonly

known as 74-14 91 Avenue, Woodhaven, NY 11421 together with Movant attorney’s fees and

costs as set forth in amount in the motion and such other and further relief as to the Court may

seem just and proper.

          PLEASE TAKE FURTHER NOTICE that this motion shall be returnable on the 1st

day of April, 2020 at 9:30 a.m. of that day, or as soon thereafter as counsel can be heard, before

the Hon. Robert E. Grossman at United States Bankruptcy Court, Eastern District of New York,

Alfonse M. D'Amato Federal Courthouse, 290 Federal Plaza, Central Islip, New York 11722,

Courtroom 860.

          PURSUANT TO BANKRUPTCY RULE 9014 AND LOCAL BANKRUPTCY
      Case 8-20-70195-reg    Doc 9-1   Filed 01/30/20   Entered 01/30/20 10:19:51




RULE 9006-1(b), IF YOU INTEND TO OPPOSE THE MOTION, YOU MUST SERVE

ON MOVANT’S COUNSEL AND FILE WITH THE CLERK OF THE BANKRUPTCY

COURT, WRITTEN OPPOSITION TO THE MOTION SO AS TO ENSURE ACTUAL

RECEIPT NOT LATER THAN SEVEN (7) DAYS BEFORE THE RETURN DATE.


Dated: January 30, 2020
       Westbury, NY
                                        By: /s/ Barbara Whipple____
                                        Barbara Whipple, Esq.
                                        Attorneys for Movant
                                        900 Merchants Concourse, Suite 310
                                        Westbury, New York 11590
                                        516-280-7675
                                        bwhipple@rasflaw.com


TO:

Debtor
Bertha E Gutierrez
19 Tredwell Avenue
Lynbrook, NY 11563

Debtor’s Attorney
Erica T Yitzhak
1 Linden Place
Suite 406
Great Neck, NY 11021

Trustee
Richard L Stern
Richard L. Stern Law, PLLC
38 New Street
Huntington, NY 11743

U.S. Trustee
United States Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437
     Case 8-20-70195-reg    Doc 9-1     Filed 01/30/20   Entered 01/30/20 10:19:51




Chamber’s Copy
Hon. Robert E. Grossman
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722
